Citation Nr: 1109672	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1971 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Acting Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of this hearing is of record.

The issue of a higher initial rating in excess of 10 percent for service-connected cysts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  Symptoms of bilateral eye disorder of redness and inflammation of the eyes were chronic in service.

3.  Symptoms of bilateral eye disorder have been continuous since service.

4.  The Veteran's bilateral eye disorders of hyperemia and blepharitis are related to his active service.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral eye disorder of hyperemia and blepharitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for bilateral eye disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Eye Disorder

The Veteran contends that his current bilateral eye disorder originated in service and has continued since that time.  He has submitted a private medical opinion to the effect that his currently diagnosed hyperemia and blepharitis are related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of bilateral eye disorder were chronic in service.  A November 1975 service clinical record reported itchy red eyes and eye inflammation.  In a June 1976 service treatment record, the Veteran reported red and dry eyes; the examiner diagnosed the Veteran with allergic conjunctivitis.  In the January 1977 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History, the Veteran checked the block to indicate eye trouble.  

The Board finds that the weight of the evidence demonstrates that symptoms of bilateral eye disorder have been continuous since service separation in 
February 1977.  As indicated, at the January 1977 service separation examination , the Veteran reported eye problems in service.  A December 1979 private treatment record reported red and itchy eyes; the Veteran was diagnosed with hyperemia.  A November 1985 private treatment record reported blurred eyesight.  A January 1991 private treatment record reported red and dry eyes.  A November 1993 private treatment record reported red eyes.  A December 1995 private treatment record reported red eyes.  An October 1997 private treatment record reported red eyes; the Veteran was diagnosed with mild blepharitis.  A March 2004 private treatment record reported red eyes and some blurry vision.  A June 2005 private treatment record reported dry eyes.  A February 2007 private treatment records reported dry and red eyes.  In October 2007, on VA eye examination, the Veteran was diagnosed with hyperemia and blepharitis.  In the January 2011 Board hearing, the Veteran testified that he has had problems with his eyes in service and since service separation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

There is additionally competent evidence of a relationship between the Veteran's current bilateral eye disorder and his military service.  In the January 2011 private opinion, which weighs in favor of the Veteran's claim, the examiner opined that the Veteran's current bilateral eye disorder is at least as likely as not related to his active military service.  In the October 2007 VA eye examination, which weighs against the Veteran's claim, the examiner stated that he could not provide an opinion without resorting to speculation.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The January 2011 private eye opinion supporting the Veteran's claim is competent and probative medical evidence because it is factually accurate, as it appears 
Dr. A. M. was informed of all relevant evidence in this case.  The negative October 2007 VA eye opinion could not provide an opinion without resorting to mere speculation.  Thus, the Board finds the inability of the October 2007 VA examiner to state an opinion (or state why an opinion could not be provided) renders this VA examination report of no probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Based on this evidence, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's bilateral eye disorders of hyperemia and blepharitis are related to his active military service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral eye disorders of hyperemia and blepharitis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral eye disorders of hyperemia and blepharitis is granted.




REMAND

In January 2007, the Veteran filed a claim for service connection for cysts.  The RO denied the cysts claim in a June 2007 rating decision.  In July 2007, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the RO's June 2007 rating decision.  The RO granted service connection for cysts in a June 2009 rating decision during the appeal, and assigned a 10 percent initial rating from January 9, 2007.  In June 2009, the Veteran submitted a NOD, requesting a higher initial rating in excess of 10 percent for service-connected cysts.  

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of a higher initial rating in excess of 10 percent for service-connected cysts.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of a higher initial rating in excess of 10 percent for service-connect cysts is remanded for issuance of a SOC.

Accordingly, the issue of a higher initial rating in excess of 10 percent for service-connect cysts is REMANDED for the following action:

The Veteran and his representative should be furnished with a Statement of the Case addressing the claim for a higher initial rating in excess of 10 percent for service-connect cysts.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


